DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of the amendment papers filed on June 4, 2021.  The amendment has been entered.  Claims 1 and 6 have been amended.  Claims 1-14 remain pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2013/0094659 A1) in view of Cavarra et al. (US 2017/0280223 A1).
In re Claim 1, Liu discloses an audio playback control method (see FIG. 1: S102-S104, FIGS. 6-7, and ¶¶5-12; see also ¶28) of a mobile terminal (see FIGS. 2-3: Music Playing Terminal 200 and ¶¶13-18, 41, and 43; see also FIG. 4 and ¶47), comprising:
collecting proximity information of a user's hand within a preset time period (see FIG. 1: S102 and ¶¶29-30) by using a plurality of proximity sensors (see FIGS. 2-4: Optical-Proximity Inductive Sensors 220) of a wireless earphone (see FIG. 2: Earphone 22; and FIGS. 3-4: Left and Right Earphones 222, 224), wherein the proximity sensors are spaced at a distance of 6mm - 10mm lest the user's hand approaches more than one proximity sensor at the same time (see ¶¶3-5, 15, 55, and 62, where Liu directs to inductive earphones comprising proximity sensors, that which implicitly incorporates such a range simply due to size constraint of earplug for a human ear; see also FIG. 7 and ¶¶30-34 and 73-76, by way of motion trails of the objects through the upper and lower sensors in the left earphone and the right earphone, respectively);
acquiring information about whether each proximity sensor is shielded at each moment within the preset time period according to the proximity information (see FIG. 1: S102 and ¶¶29-30, whereby optical-proximity inductive sensors in the earphone sense there are objects within their effective induction ranges, and whereby the music playing terminal determines the motion trails of the objects within a preset time period according to the received control signals and the time of receiving the control signals);
determining an order in which different proximity sensors are shielded according to the information about each proximity sensor being shielded one by one in the order of time (see FIG. 1: S104 and ¶¶30-34, by way of motion trails of the objects; see also ¶¶73-76);
acquiring an operation trajectory of the user's hand (i.e., motion trail) according to the order in which different proximity sensors are shielded (see FIG. 1: S104 and ¶¶30-34, whereby the music playing terminal determines the motion trails of the objects within a preset time period according to the received control signals and the time of receiving the control signals; and whereby the music playing terminal determines motion trails of the objects according to the time of receiving the control signals within the preset time period and the position of the optical-proximity inductive sensors that trigger the control signals);
acquiring a corresponding audio playback operation instruction according to the operation trajectory and a preset trajectory instruction library (see ¶¶30-36 and 39, whereby certain rules, which indicate the corresponding relationships between motion trails of objects and control instructions, can be set in the music playing terminal in advance, and whereby the method enables the system to identify motion trails of the objects effectively to execute control instructions according to the predetermined rule, and whereby the predetermined rules can be corresponding relationships between motion trails of objects and control instructions set when the music playing terminal was manufactured by the manufacturer; see also FIG. 7).
Liu fully enables the claim. The only difference between the claimed audio playback control method and Liu’s method is that the claim additionally requires the step of, “transmitting the audio playback operation instruction to the mobile terminal,” whereas Liu’s exemplary embodiment discloses (i.e., mobile terminal) determining the motion trails of the objects within the preset time period according to received control signals (from the wireless earphone) and the time of receiving the control signals, so that the mobile terminal executes the audio playback operation instruction (see FIG. 1 and ¶¶29-40). Yet, Liu also discloses “Obviously, technicians in the field should understand that the above modules or steps of the invention could be achieved through general calculating devices, they can be concentrated in a single calculating device or distributed in a network formed by multiple calculating devices, optionally, they can be achieved by program codes that can be executed by calculating devices, thus, they can be stored in storage devices to be executed by calculating devices, and under certain situation, the shown or described steps can be executed according to an order different from the above order, or they can be achieved by respectively making them into many integrated circuit modules or by making multiple modules or steps among them into a single integrated circuit module” (see ¶77). To this end, one of ordinary skill in the art would have recognized this difference as being an obvious variant of Liu’s distributed processing architecture.
In the same audio playback control endeavor, Cavarra relates to methods that provide automated detection and control of audio-based conditions for headsets and like audio input/output devices (see ¶14). Specifically, Cavarra teaches a method for detecting a headset control condition at a headset device and implementing automated audio output control at a computing device in response to the headset control condition (see FIG. 6 and ¶10; see also FIG. 1 and ¶¶22, 24, and 26-29).
In this way, Cavarra teaches:
transmitting the audio playback operation instruction to the mobile terminal (see FIG. 6: Step 650 and ¶¶46-50, whereby sensor data is evaluated to detect a condition for headset control in step 640, e.g., pattern matching may be performed to determine whether a pattern of movement or a threshold strain gauge value indicates that the headset is being removed, moved, or worn by a human user, and this detected sensor condition is then communicated to the computing device or other audio source that provides the audio stream), so that the mobile terminal executes the audio playback operation instruction (Id., whereby based on the communicated sensor condition, a particular software control action is identified or determined for execution at the computing device and the software application is controlled with execution of the particular software control action; see also ¶24, whereby based on the number of sensors and the data processing involved, the MCU 150 may perform the operations to process the sensor data directly at the headset device 120, or the MCU 150 may relay the sensor data to the computing device 110 for processing; and ¶45, whereby vendors may provide additional application layer software to process headset sensor data with customized rules and conditions, including predefined conditions).
Based on the foregoing reasons, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu’s audio playback control method by incorporating the sensor data processing teachings of Cavarra’s wireless earphone as it amounts to nothing more than routine experimentation while yielding predictable results. At least one motivation would have been to reduce the computational load on the mobile terminal.
In re Claim 2, Liu in view of Cavarra teaches wherein the proximity sensor is an infrared proximity sensor (see Cavarra at ¶35, whereby an infrared sensor may be used to provide a series of data measurements that indicate whether one or multiple areas of the headset 322 is located in proximity to a user's body; and ¶40, whereby infrared sensors may be used to recognize specific movements and gestures); and the step of acquiring information about whether each proximity sensor is shielded at each moment within the preset time period according to the proximity information comprises:
if the intensity of an infrared signal detected by an infrared receiver of a target proximity sensor at a certain moment is greater than or equals to a preset threshold, determining that the target proximity sensor is shielded at the certain moment (see Liu at ¶¶29-35, by way of motion trails; and see Cavarra at ¶¶46-50, by way of pattern matching); and
(see Liu at ¶¶29-35, by way of motion trails; and see Cavarra at ¶¶46-50, by way of pattern matching).
In re Claim 3, Liu discloses wherein the plurality of proximity sensors are sequentially arranged along a same curve or a same straight line so that the user operates along the curve or the straight line where the plurality of sensors are located (see ¶¶15, 17, 43, 45, and 60).
In re Claim 4, Liu discloses wherein the plurality of sensors include a first proximity sensor and a second proximity sensor (see FIGS. 3-5); 
the trajectory instruction library stores operation trajectories and audio playback operation instructions corresponding to the operation trajectories (see ¶44, whereby the identification module 24 is used for determining whether the optical-proximity inductive sensors 220 are located in the left earphone 222 or right earphone 224 according to the control signals, and determining motion trails of the objects according to the time of receiving the control signals within the preset time period and the position of the optical-proximity inductive sensors 220 that trigger the control signals); 
the step of acquiring a corresponding audio playback operation instruction according to the operation trajectory and a preset trajectory instruction library comprises: if the operation trajectory is movement from the first proximity sensor to the second proximity sensor, acquiring an audio playback operation instruction to reduce volume (see ¶¶31-39); if the operation trajectory is movement from the second proximity sensor to the first proximity sensor, acquiring an audio playback operation instruction to increase volume (see ¶¶31-39); if the operation trajectory is movement from the second proximity sensor to the first proximity sensor first and then from the first proximity sensor to the second proximity sensor, acquiring an audio playback operation instruction to switch to the previous audio (see ¶¶31-39); and if the operation trajectory is movement from the first proximity sensor to the second proximity sensor (see ¶¶31-39).
In re Claim 5, Liu discloses wherein the plurality of sensors include a first proximity sensor and a second proximity sensor (see FIGS. 3-5 and ¶¶15, 17, 43, 45, and 60);
the trajectory instruction library stores operation trajectories and audio playback operation instructions corresponding to the operation trajectories (see ¶44, whereby the identification module 24 is used for determining whether the optical-proximity inductive sensors 220 are located in the left earphone 222 or right earphone 224 according to the control signals, and determining motion trails of the objects according to the time of receiving the control signals within the preset time period and the position of the optical-proximity inductive sensors 220 that trigger the control signals);
the step of acquiring a corresponding audio playback operation instruction according to the operation trajectory and a preset trajectory instruction library comprises: if the first proximity sensor or the second proximity sensor is shielded more than one time continuously within the preset time period, determining the operation trajectory to be touching the first proximity sensor or the second proximity sensor more than one time continuously, and thus determining the audio playback operation instruction to be play/pause (see ¶¶31-39).
Claims 6-11 essentially recite the same limitations as claims 1-5 and are rejected for similar reasons. Therefore, Liu in view of Cavarra makes obvious all limitations of the claims.
In re Claim 12, Cavarra teaches wherein the number of the proximity sensors is two to four (see ¶¶22-24).
In re Claim 13, Cavarra teaches wherein the plurality of proximity sensors are arranged on an outer surface of a battery compartment of the wireless earphone (see ¶¶22-24 and 29).
In re Claim 14, Cavarra teaches wherein the plurality of proximity sensors are arranged on an outer surface of a connection part between a battery compartment and an earplug of the wireless earphone (see ¶¶22-24 and 29).
Response to Arguments
Applicant's arguments filed June 4, 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Nevertheless, Liu directs to inductive earphones comprising proximity sensors (see ¶¶2-5, 7-11, and 15-18). An earphone device such as in Liu implicitly incorporates such a range simply due to the size constraint of the earplug for a human ear. If the proximity sensors are too close, then the duplication is moot. Otherwise, the distance is bounded by the housing, which are inherently on the scale of millimeters. Indeed, Liu teaches that by adding optical-proximity inductive sensors 220 on the earphone, the embodiment achieves identification of gestures in different directions and reaches the purpose of music-playing control, and as no key-press operation on the controller of the earphone is needed, the operation is more convenient and fast (see ¶55). Besides, Liu teaches that a control module (namely, gesture music control modules 46) is added on the left earphone and the right earphone of the earphone, respectively, two optical-proximity inductive sensors 220 are arranged on each module, therefore the user can achieve music-playing control by changing direction of gestures in front of the control modules (see ¶62).
For at least the foregoing reasons, Applicant’s arguments are not found to be persuasive.  Examiner has detailed above the manner in which the prior art enables the claimed invention.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L ELJAIEK whose telephone number is (571)272-5474.  The examiner can normally be reached on Monday-Thursday, 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUC M NGUYEN can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/ALEXANDER L. ELJAIEK/
Examiner
Art Unit 2651



/DUC NGUYEN/               Supervisory Patent Examiner, Art Unit 2651